Appeal by the defendant from a judgment of the County Court, Orange County (Freehill, J.), rendered June 17, 2008, convicting him of assault in the second degree, upon his plea of guilty, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant pleaded guilty with the full understanding that the People's sentence recommendation would be seven *825years incarceration, and that the court would consider a sentence of up to the seven years incarceration that was imposed, which was within the limited range available on a conviction for a violent felony committed by a second felony offender (see People v Schnoor, 63 AD3d 760 [2009]; People v Cash, 63 AD3d 1177 [2009]; People v Prude, 62 AD3d 914 [2009]). Notwithstanding the circumstances that developed between the plea and the imposition of the sentence, considering the injuries sustained by the victim, the sentence imposed was not excessive (see People v Suitte, 90 AD2d 80 [1982]). Dillon, J.P., Miller, Angiolillo and Dickerson, JJ., concur.